Benedict, J.
The judge’s notes of the trial of this cause contain the memorandum, “stenographer takes notes.” This memorandum indicates a direction given at the time that the testimony given in court be taken down by a stenographer. A direction to that effect made in open court is sufficient. It was unnecessary to enter a formal order. The sum paid stenographer was therefore for services rendered in pursuance of a direction of the court, and, like the expenses of printing, (Dennis v. Eddy, 12 Blatchf. 195,) is taxable by the successful party.